DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 20 have been entered into the record.
Response to Amendment
The amendments to Figures 3 and 4, and to the specification, overcome the drawing objections from the previous office action (3/19/2021).  The drawing objections are withdrawn.
The amendments to the specification, overcome the specification objections from the previous office action (3/19/2021).  The specification objections are withdrawn.
The amendments to the claims, overcome the claim objections from the previous office action (3/19/2021).  The claim objections are withdrawn.
The amendments to the claims, overcome the 35 U.S.C. 112(b) rejections from the previous office action (3/19/2021).  The 35 U.S.C. 112(b) rejections are withdrawn.
Response to Arguments
Applicant's arguments filed 6/11/2021 have been fully considered but they are not persuasive.  Regarding the amendments that claim manual parking operation, Meier-Arendt et al still reads on the amended “manual parking operation”.  Meier-Arendt et al teach semi-automatic parking where the driver takes over the lateral or longitudinal control or both (P[0011] and P[0017]).  If a driver takes over both lateral and longitudinal control, then the driver is controlling the parking operation (equivalent to manual parking operation).  Additionally, the secondary reference of Grimm et al teach, “In the learning .
The applicant further argues that Meier-Arendt et al do not detect the distance of the vehicle from an object with a sensor when the vehicle is in the parked position (argument page 19, paragraph 2).  The examiner respectfully disagrees.  Meier-Arendt et al teach an environment sensor that scans and evaluates the environmental conditions P[0012] of the length and width of the garage P[0016], and the vehicle is controlled to a desired distance from the wall 3 P[0016].  The wall is equated to the claimed object.  Since the vehicle is controlled to the desired distance, the environment sensor provides the location of the vehicle in the garage, and would need to provide the distance information all the way to the final parking position.  
The applicant further argues that Meier-Arendt et al do not provide an indication during the second parking operation when the vehicle is space from the object by the distance (argument page 19, paragraph 3).  The examiner respectfully disagrees.  Meier-Arendt et al teach that the parking process may be visually transmitted to a mobile device P[0007], and the parking process is monitored using a remote control P[0010].  The monitoring of the parking process would include the entire process from beginning to end, including when the vehicle is a distance from the wall.
Based on the above responses to the arguments and the below rejections, the rejections of independent claim 1 and dependent claims 2 thru 16 are maintained.
Regarding claim 17, as stated above, Grimm et al also teach the claimed manual parking operations, “In the learning mode the motor vehicle 1 is manually parked by the driver in the garage 18 once.” (P[0047]).  Additional manual parking operations would be repeated as needed.  
The applicant further argues that Grimm et al do not provide an indication during the second parking operation when the vehicle is space from the object by the distance (argument page 23, paragraph 2).  The examiner respectfully disagrees.  Grimm et al teach “For both parking route 29 and parking route 32, the controller 3 continuously monitors the surroundings of the motor vehicle 1.  The controller 3 continuously checks whether other objects enter the surroundings of the motor vehicle 1.” P[0059].  The continuous monitoring would include the entire parking from beginning to end, including when the vehicle is a distance from an object.
Based on the above responses to the arguments and the below rejections, the rejections of independent claim 17 and dependent claims 18 thru 20 are maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 thru 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claims of 6/11/2021 recite that the parking operations (first, second, first initial, second initial, first subsequent, second subsequent) are manual parking operations.  The disclosure does not reference any manual or automatic parking operations.  The described parking operations do not distinguish between manual or autonomous parking operations, nor do they provide any difference between manual and autonomous parking operations.  The only recitations of “manual” is in reference to: 
the user manually entering a desired distance (P[0031]), 
the user manually selects a parking memory option (P[0032]), 
a user manually saving the detected distance (P[0034]), 
the user manually selects a memory location (P[0035]), 
a user manually recalling the stored detected distance (P[0040] and method 1 step S52), 
the location has been stored manually by the user (P[0041] and Figure 2 steps S20 and S22), and
the user manually selects the parking memory option (P[0041] and Figure 3 step S54).
None of these manual actions are or equate to a manual parking operation.  
The examiner interpret the claimed manual parking operation to be when the driver performs the parking operation (steering, braking, acceleration, maneuvering, etc.).  The specification describes the user input devices 24 to include a human-machine interface (HMI), such as a control panel or a touchscreen graphical user interface (GUI), which enables a user (e.g., the driver and/or passenger) to interact with the parking memory system 12, and can be incorporated with the display 30 (P[0022]).  The user input devices are how a user would manually enter information into the system, as described for the user manually entering, selecting or saving.  There are no devices recited for manually performing a parking operation, such as a steering wheel, brake pedal, and/or accelerator.  The applicant further states that the user input devices may be enabled by the drive or a passenger P[0022].  If a passenger can enable the user input devices, then the parking operation may not be a manual operation.  The passenger control over the user input points to an automatic parking operation.  A person of ordinary skill in the art would, at best, interpret the user inputs as a means to initiate the parking operation, and not a way to manually perform a parking operation.  The activation of a parking operation by the user input device is not equated to a manual parking operation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 thru 9 and 12 thru 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier-Arendt et al German Patent Application Publication Number DE 10 2008 033925A1 (translation cited) in view of Grimm et al US Patent Application Publication Number 2013/0085637 A1.
Regarding claim 1 Meier-Arendt et al teach the claimed method of positioning a vehicle during a parking operation, a method of operating a garage assistance system with a parking process (Claim 12) to a final parking position (Figure 2), comprising:
the claimed positioning the vehicle in a parked position during a first manual parking operation, vehicle 1 in the starting position for parking in a garage 2 (Figure 1 and P[0016]) and the vehicle is moved to the end parking position (Figure 2 and P[0018]), the parking process may be used when the driver takes over both lateral control and longitudinal control P[0011];
the claimed detecting a distance of the vehicle from an object with a sensor when the vehicle is in the parked position, “The user can set a desired distance (minimum distance) between the vehicle and an obstacle or garage wall using the control elements.” P[0010], the garage assistant includes an environmental sensor system to detect the length and width of the garage P[0007], and “The desired distance from vehicle 1 to wall 3 is entered by means of an on-board driver information system or a remote control.” P[0016], the vehicle is moved to the desired distance from the wall of the garage (Figure 2) (equates to claimed distance in the parked position), the vehicle is controlled to a desired distance from the wall 3 P[0016], the wall is equated to the claimed object, since the vehicle is controlled to the desired distance, the environment 
Meier-Arendt et al do not explicitly teach the claimed storing of the distance in a vehicle memory, but the user does set the desired distance to have the vehicle parked from the wall of the garage P[0010].  A person of ordinary skill in the art would understand that the desired distance entered by the user should be saved so the garage parking would be duplicated each time the user parks the vehicle.  Once the desired distance is entered, the second parking operation is merely a repeat of the first parking operation.
Meier-Arendt et al further teach the claimed recalling the distance from the object during a second manual parking operation with the vehicle, “The user can set a desired distance (minimum distance) between the vehicle and an obstacle or garage wall using the control elements.” P[0010], the parking process may be used when the driver takes over both lateral control and longitudinal control P[0011], and “The desired distance from vehicle 1 to wall 3 is entered by means of an on-board driver information system or a remote control.” P[0016], a person of ordinary skill in the art would understand that the desired distance may be a distance stored in the on-board driver information system or the remote control; and
the claimed providing an indication during the second manual parking operation when the vehicle is spaced from the object by the distance, the parking process may be used when the driver takes over both lateral control and longitudinal control P[0011], and “The end of the process is indicated on the driver information system and / or on the display of the radio control and / or a mobile terminal.” P[0018].

Regarding claim 2 Meier-Arendt et al teach the claimed object is a wall of a garage, the distance is set from an obstacle or garage wall P[0010].
Regarding claim 3 Meier-Arendt et al teach the claimed distance is a longitudinal distance from a forward end of the vehicle, the vehicle is moved in a forward direction toward wall 3 to a desired distance (Figures 1 and 2).  
Meier-Arendt et al do not explicitly teach the claimed distance is detected by a sensor, but a person of ordinary skill in the art would understand the need for a sensor (to detect the wall) in order to move the vehicle to a desired distance from the wall.  Grimm et al teach, “The driver assistance device 2 contains, moreover, a sensor device 7, whose sensors are mounted on the outer surface of the motor vehicle 1.  The sensor device 7 comprises two ultrasound sensors 8, 9, each attached to a side of the motor vehicle 1, and also a plurality of cameras 10, 11, 12, 13.  In the example embodiment, the number and the arrangement of the cameras 10, 11, 12, 13 are only illustrated as examples.  That is, one camera 10 is mounted on the front bumper of the motor vehicle 1; one camera 11 is mounted on the rear bumper; one camera 12 is mounted on the left side or on the left exterior mirror, while one camera 13 is mounted on the right side or on the right exterior mirror.” (P[0042] and Figure 1), “Ultrasound sensors 16, 17 can also be mounted on the front and rear bumpers, in order to detect the distances of objects in the surroundings of the motor vehicle 1 from the motor vehicle 1.” P[0043], “The sensor device 7, i.e. both the ultrasound sensors 8, 9, 16, 17 and the cameras 10, 11, 12, 13, record data about the surroundings of the motor vehicle 1 and transfer the recorded data to the controller 3.” P[0044], and “Using the sensor data, distances of the motor vehicle from detected objects can then be determined” P[0026].  The sensor system of Grimm et al would be included in the parking system of Meier-Arendt et al by providing sensor information in all directions for parking the vehicle.  Vehicle sensors (both 
Regarding claim 4 Meier-Arendt et al do not explicitly teach the claimed distance is a longitudinal distance from a rear end of the vehicle detected by a sensor, but the movement of a vehicle in forward or reverse is common and well known.  Sensors may be placed at any location on the vehicle.  Grimm et al teach, “The driver assistance device 2 contains, moreover, a sensor device 7, whose sensors are mounted on the outer surface of the motor vehicle 1.  The sensor device 7 comprises two ultrasound sensors 8, 9, each attached to a side of the motor vehicle 1, and also a plurality of cameras 10, 11, 12, 13.  In the example embodiment, the number and the arrangement of the cameras 10, 11, 12, 13 are only illustrated as examples.  That is, one camera 10 is mounted on the front bumper of the motor vehicle 1; one camera 11 is mounted on the rear bumper; one camera 12 is mounted on the left side or on the left exterior mirror, while one camera 13 is mounted on the right side or on the right exterior mirror.” (P[0042] and Figure 1), “Ultrasound sensors 16, 17 can also be mounted on the front and rear bumpers, in order to detect the distances of objects in the surroundings of the motor vehicle 1 from the motor vehicle 1.” P[0043], “The sensor device 7, i.e. both the ultrasound sensors 8, 9, 16, 17 and the cameras 10, 11, 12, 13, record data about the surroundings of the motor vehicle 1 and transfer the recorded data to the controller 3.” 
Regarding claim 5 Meier-Arendt et al do not teach the claimed distance is a lateral distance from a side of the vehicle detected by a sensor, but sensors may be placed at any location on the vehicle.  Grimm et al teach, “The driver assistance device 2 contains, moreover, a sensor device 7, whose sensors are mounted on the outer surface of the motor vehicle 1.  The sensor device 7 comprises two ultrasound sensors 8, 9, each attached to a side of the motor vehicle 1, and also a plurality of cameras 10, 11, 12, 13.  In the example embodiment, the number and the arrangement of the cameras 10, 11, 12, 13 are only illustrated as examples.  That is, one camera 10 is mounted on the front bumper of the motor vehicle 1; one camera 11 is mounted on the rear bumper; one camera 12 is mounted on the left side or on the left exterior mirror, while one camera 13 is mounted on the right side or on the right exterior mirror.” (P[0042] and Figure 1), “Ultrasound sensors 16, 17 can also be mounted on the front and rear bumpers, in order to detect the distances of objects in the surroundings of the 
Regarding claim 6 Meier-Arendt et al do not teach the claimed plurality of distances are stored in the vehicle memory, but the storage of information in a vehicle is common and well known in the art.  Grimm et al teach, “reference data related to the surrounding area (22) of the parking space (19) are recorded and stored using a sensor device (7) of the driver assistance device (2)” (abstract), reference data are stored in the memory 4 of the controller 3 (P[0047] and Figure 1), and “The reference data are detected by a camera of the sensor device.  The reference data are thus image data or data derived from image data of the camera or data generated by image processing.  The reference data contain information about reference features of the surrounding area of the garage, namely, for example, about the geometric shape of reference objects 
Regarding claim 7 Meier-Arendt et al do not teach the claimed each stored distance corresponds to a different distance for the object.  Grimm et al teach, “These reference features can, for example, include the relative position of the reference objects 20, 21, 24, 25 relative to each other, and also the respective geometric shape of the reference objects 20, 21, 24, 25 and the respective colouration of the reference objects 20, 21, 24, 25.  The degree of abstraction of the representation of the reference objects 20, 21, 24, 25 in the reference data can also be different.” P[0053], and an object at location in front of the vehicle would be detected by the ultrasound sensors 17 (Figure 1 and Figure 4), if the object is to one side or the other, then each ultrasound sensor would detect a different distance of the object and the object location would be determined by simple triangulation, the position of the object is stored in the memory based on the different detected distances (reference data).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method for parking assistance in a garage of Meier-Arendt et al with the vehicle storage of reference data for parking assistance of Grimm et al in 
Regarding claim 8 Meier-Arendt et al do not teach the claimed each stored distance corresponds to a different object in a different location, but detecting multiple objects when parking a vehicle (so not to collide with them) is common and well known in the art.  Grimm et al teach, “the surrounding area can also be recognized using reference features of the parking space or reference features of the objects immediately bounding the parking space” P[0020], “an ultrasound sensor in each case distances of reference objects from the motor vehicle and from each other can be detected particularly accurately, using image data of a camera further reference features can also be identified, such as, for example, the geometric shape of reference objects or the colouration” P[0025], and multiple objects are detected (Figures 4 and 6).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method for parking assistance in a garage of Meier-Arendt et al with the vehicle storage of reference data for parking assistance of Grimm et al in order to reliably assist when parking in a frequently approached parking space, such as their own garage (Grimm et al P[0006]).
Regarding claim 9 Meier-Arendt et al do not teach the claimed each stored distance is provided with a unique identifier.  Grimm et al teach, “a predetermined number of reference features is recognized for identification of the surrounding area” P[0019], “the driver assistance device can recognize the surrounding area of the parking space and thus also directly recognize the parking space itself by only using reference features of reference objects, which are different objects from the objects 
Regarding claim 12 Meier-Arendt et al teach the claimed location of the parked position is determined by a wireless connection through a recognized wireless network, “A parking process can be activated via a remote control and this visually transmitted to a mobile device, such as a cell phone, a PDA or a smartphone can be transmitted.  Accordingly, a garage assistance system of the type proposed here has, in addition to the environment sensors and the remote control, a mobile terminal to which the garage assistant is connected via the wireless interface.” P[0007], and “the parking process is carried out by means of a camera system installed in the vehicle 1 via a wireless interface on a mobile device such as, for a cell phone or a PDA can be transferred” P[0016].
Regarding claim 13 Meier-Arendt et al teach the claimed wireless connection recognizes the wireless network during the second parking operation, “The user can set a desired distance (minimum distance) between the vehicle and an obstacle or garage wall using the control elements.” P[0010], and “The desired distance from vehicle 1 to wall 3 is entered by means of an on-board driver information system or a remote 
Regarding claim 14 Meier-Arendt et al teach the claimed indication is an audible indication, visual or acoustic signals are given to the driver via a vehicle's own display system to indicate the distance to the garage wall when driving in P[0002].
Regarding claim 15 Meier-Arendt et al teach the claimed indication is a visual indication displayed on a display, “The remote control has a display and operating elements.” P[0010], “the driver information system acts as a continuous display system for the distance to the wall or obstacle” P[0011], and “The end of the process is indicated on the driver information system and/or on the display of the radio control and/or a mobile terminal.” P[0018].
Regarding claim 16 Meier-Arendt et al teach the claimed distance between the vehicle and the object is entered by a driver, “The user can set a desired distance (minimum distance) between the vehicle and an obstacle or garage wall using the control elements.” P[0010], and “The desired distance from vehicle 1 to wall 3 is entered by means of an on-board driver information system or a remote control.” P[0016].
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier-Arendt et al German Patent Application Publication Number DE 10 2008 033925A1 (translation cited) and Grimm et al US Patent Application Publication Number 2013/0085637 A1 as applied to claim 1 above, and further in view of Hiramaki et al Patent Application Publication Number 2015/0219760 A1.
Regarding claim 10 Meier-Arendt et al do not teach the claimed location of the parked position is determined by a global positioning system and stored in the vehicle memory, but a GPS that determines and stores a position is common and well known in the art.  Grimm et al teach the claimed storing of the location of the parked position, “a 
Regarding claim 11 Meier-Arendt et al do not teach the claimed when the GPS detects the vehicle in the location during the second parking operation, the distance to the location is recalled, but the storage of locations in a GPS common and well known in the art, such as a home location or favorites list.  Grimm et al teach the claimed when the vehicle is at the location during the second parking operation, the distance to the location is recalled, “In the subsequent operating mode, sensor data are detected by the sensor device and compared with the reference data.  Depending on this comparison, the surrounding area of the parking space is recognized or identified using the detected sensor data, and a current position of the motor vehicle relative to the reference target .
Claims 17 thru 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimm et al US Patent Application Publication Number 2013/0085637 A1 in view of Xiao et al Patent Number 10,106,153 B1.
Regarding claim 17 Grimm et al teach the claimed method of positioning a vehicle during a parking operation, a method for assisting a driver of a motor vehicle when parking in a parking space (abstract), comprising
the claimed positioning the vehicle in a first parked position during a first initial manual parking operation in a first location, “The driver assistance device can detect and store reference data relating to a surrounding area of the parking space in a 
the claimed detecting a first distance of the vehicle from a first object in the first location with a sensor when the vehicle is in the first parked positon, “The sensor device can also detect the sensor data during the parking process--namely in the operating mode.” P[0026] (the parking process is from the beginning to end of the parking), “Ultrasound sensors 16, 17 can also be mounted on the front and rear bumpers, in order to detect the distances of objects in the surroundings of the motor vehicle 1 from the motor vehicle 1.” P[0043], “The driver assistance device can, moreover, record a reference target position that is reached by the motor vehicle in the learning mode and can store data with information about the reference target position--in particular relative to the surrounding area.” P[0029], a reference target position 27 relative to the reference objects 20, 21, 24, 25 is determined, which is reached by the motor vehicle 1 
the claimed storing the first distance in a vehicle memory, “reference data are stored in the driver assistance device 2, namely in the memory 4 of the controller 3” P[0047];
the claimed recalling the first distance from the first object during a first subsequent manual parking operation with the vehicle in the first location, “In the subsequent operating mode, sensor data are detected by the sensor device and compared with the reference data.  Depending on this comparison, the surrounding area of the parking space is recognized or identified using the detected sensor data, and a current position of the motor vehicle relative to the reference target position is determined.” P[0008], “Data with information about the reference starting position relative to the reference target position or relative to the surrounding area are stored in the driver assistance device.  The driver assistance device can then determine the parking route in operating mode, also taking into account the reference starting position.  The driver assistance device can thus orient itself to the reference starting position from which the motor vehicle has already been parked in the parking space once by the driver, namely in learning mode.” P[0011], “In a subsequent operating mode differing from the learning mode, the driver assistance device records sensor data and compares it with the reference data.  Depending on this comparison, the driver assistance device can recognize the surrounding area of the parking space using the recorded sensor data and can determine a current position of the motor vehicle relative to the reference target position therefrom.” P[0029], the reference data includes the stored distances, 
the claimed providing an indication during the first subsequent manual parking operation when the vehicle is spaced from the first object at the first distance, “The controller 3 now controls the display device 14 so that a picture is displayed on the display device 14, as illustrated as an example in FIG. 5.  The garage 18 and the reference object 34 are thus shown on the display device 14 in a schematic illustration.  The driver is thus informed that the garage 18 has been identified and that automatic parking in the garage 18 is possible.” P[0062], and “In the learning mode the motor vehicle 1 is manually parked by the driver in the garage 18 once.” (P[0047]), manual parking operations are common and well known and additional manual parking operations may be repeated.
Grimm et al do not explicitly teach the claimed second parked position, second location, second distance, and second subsequent manual parking operation, but each of these “second” limitations may be equated to the respective “first” limitations taught above.  These “second” limitations may be repeated for use at a new location.  Grimm et al do not explicitly teach the performance of the limitations at a new location, but a person of ordinary skill in the art would understand the same limitations could be implemented at two locations.  It is typical for a person to have multiple parking locations, such as at home and at work.  The teachings of Grimm et al could be implemented in both locations, with only the need to recognize the different locations.  The “first” and “second” limitations of claim 17 do not interact with each other, and are 
Xiao et al teach, “The parking zone data structure 132 can include or store information about the parking zone.  The parking zone data structure can include or store information about multiple parking zones.  The parking zone data structure can include or store information categorized based on a type of parking zone or type of entity with which a parking zone may be associated (e.g., grocery store parking lot, underground garage, or above ground covered garage).” (column 6 lines 6 thru 14), “The historical data structure 134 can include or store historical data such as information about historical paths, training sets used to train or tune neural networks, user preferences, prior parking paths, or prior parking zone information.” (column 6 lines 15 thru 18), parking assistance systems may rely on GPS information to locate the vehicle in the parking zone (column 4 lines 12 and 13), a GPS may be used to determine a location of the vehicle 138 (column 8 lines 55 thru 66), and “The data processing system can obtain location information from GPS or other location techniques.  The data processing system may retrieve a map for a parking zone by performing a lookup in a parking zone data structure 132 stored in a data repository of the data processing system.” (column 22 lines 17 thru 22).  The method of Xiao et al determines a location of the vehicle such as at a parking zone and, based on the 
The parking zone determination that includes parking zone information of Xiao et al would be used by the system of Grimm et al.  Grimm et al would implement one parking operation when the GPS determines that the vehicle is at a particular parking zone, and would implement a different parking operation when the GPS determines the vehicle is at another particular parking zone.  The cited portions of Grimm et al for the “first” limitations of the method would be applied to the “second” limitations depending on the determined location of the parking zone of Xiao et al.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method for assisting a driver of a motor vehicle when parking of Grimm et al with the multiple parking zone determination using GPS of Xiao et al in order to improve the efficiency, reliability and accuracy with which parking paths are generated (Xiao et al column 12 lines 29 and 30).
Regarding claim 18 Grimm et al do not explicitly teach the claimed first and second locations are different, but the storing of multiple locations in a memory is a common and well known feature in the art and in navigation systems (stored home and favorites in a GPS).  Grimm et al do teach different parking locations in Figures 3 and 6.  Xiao et al teach, “The parking zone data structure 132 can include or store information about the parking zone.  The parking zone data structure can include or store 
Regarding claim 19 Grimm et al do not explicitly teach the claimed first distance is different from the second distance, but distances measured between multiple parking areas would be different.  There are different distances of the vehicle from the objects 20, 21, 24 and 25 in the parking location of Figure 3, as compared to the distances of the vehicle from the objects 20, 21, 37 and 38 in the parking location of Figure 6.
Regarding claim 20 Grimm et al teach the claimed first distance is between the first object and a front of the vehicle, and the second distance is between the second object and a rear of the vehicle, object 38 is located in front of the vehicle when the vehicle is driving into the garage in a forward direction (Figure 6), the vehicle has both forward camera 10 and ultrasound sensors 16, and rearward camera 11 an ultrasound .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662